DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the expedited amendment filed 03/03/2022, Claims 1-19 are pending. No new matter has been added. 

Please enter the newly submitted claims and supplemental specifications submitted 03/03/2022. 

With respect to the expedited amendment filed on 03/03/2022, see pages 5-6, the Applicant's arguments are persuasive with regard to the rejections of Claims. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-19 are allowed. 









Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-19 are allowed. 
Independent Claims 1 and 14 respectively recite the limitations of: determining a power factor based on an edge width of an edge profile in an image, the power factor to be applied to a gradient of the edge profile for determining an edge location; calculating a difference value between adjacent pixels in the edge profile to generate the gradient; and determining the edge location by applying the power factor, determined based on the edge width, to the gradient.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Tay et al. in paragraph [0009], [0013], [0035], discloses wherein the relative extent is assigned a value at least according to a shape of a normalized gradient profile of the edge, the shape being identified by an n-tuple of values of n different shape measures, each one of the n different shape measures being variable across normalized gradient profiles of different shapes, the n different shape measures being mutually independent, determination of each one of the n different shape measures requiring no more information than a normalized gradient profile of the edge; generator reduces a relative extent to which an edge contributes to the focus signal on basis of at least two shape measures determined differently by the shape of a 

However, Tay et al., even if combined, fail to teach or suggest determining a power factor based on an edge width of an edge profile in an image, the power factor to be applied to a gradient of the edge profile for determining an edge location; calculating a difference value between adjacent pixels in the edge profile to generate the gradient; and determining the edge location by applying the power factor, determined based on the edge width, to the gradient, as required by claims 1 and 3. Indeed, these references are silent about any such applying power factor to gradient based on edge width to determine edge location in an image. The remaining cited art of record does not cure this deficiency. Accordingly, claims 1 and 14 are allowed. Claims 2-13 are allowed by virtue of their dependency on claim 1. Claims 15-19 are allowed by virtue of their dependency on claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10803116 B2
US 20080159630 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/Pinalben Patel/Examiner, Art Unit 2661